FRICK, J.
I concur. At first blush I thought this case fell within the ruling made in Robinson v. Salt Lake City, 37 Utah 520, 109 Pac. 817, where we held a somewhat informal judgment of nonsuit sufficient to support an appeal. Upon a careful examination of the record in this case, I am convinced that there is no similarity-between the two cases. Here no judgment of any kind is shown to have been entered, and, as stated by Mr. Chief Justice STRAUP, the order sustaining the motion for a nonsuit is not appealable in this jurisdiction; hence we are without jurisdiction to hear the appeal, and it therefore should be dismissed.